Citation Nr: 1634880	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  08-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the left knee, limitation of motion, with meniscal tear and Baker's cyst, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for instability of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the service-connected bilateral knee and ankle disabilities.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980. 

The lumbar spine matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The knee claims comes before the Board on appeal from a March 2016 rating decision of the RO in Providence, Rhode Island.

The RO in Winston-Salem, North Carolina, currently has jurisdiction over the appeals.

In January 2012 and December 2013, the Board remanded the lumbar spine appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal was returned to the Board, and in December 2014, the Board denied the Veteran's lumbar spine claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the December 2014 Board decision and remanded the claim to the Board for compliance with the directives specified by the JMR.  The issue has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Left Knee

In a March 2016 rating decision, the RO denied the claims of entitlement to an increased rating for degenerative joint disease of the left knee, limitation of motion, with meniscal tear and Baker's cyst, currently evaluated as 10 percent disabling, and entitlement to an increased rating for instability of the left knee, currently evaluated as 10 percent disabling.  In March 2016, the Veteran filed a Notice of Disagreement (NOD), appealing the denials.  To date, the RO has not issued a Statement of the Case (SOC) in response to the Veteran's NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Lumbar Spine

Initially, in a February 2002 private treatment record, the Veteran's chiropractor diagnosed the Veteran with "[c]hronic bilateral knee instability secondary to ligament and meniscus damage, adversely affecting the . . . lumbar spine."  The Court, in its January 2016 JMR, found that this piece of evidence was pertinent to the Veteran's claim (as the Veteran is claiming secondary service connection), and was not considered by the prior VA examiners in forming their negative nexus medical opinions.  Accordingly, the Board finds that a VA addendum medical opinion regarding the etiology of the current lumbar spine disorder is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Additionally, the Veteran is currently represented by the National Association of County Veterans Service Officers (NACVSO), a national service organization.  However, to date, NACVSO has not been afforded the opportunity to write an Informal Hearing Presentation (IHP) or VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf for this appeal.  NACVSO is not located within the Board's offices, and thus, the case must be remanded for NACVSO to be afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal.  See 38 C.F.R. § 20.600 (2015).

Finally, following the most recent readjudication of this appeal in the August 2014 Supplemental SOC (SSOC), additional pertinent VA treatment records were added to the Veteran's claims file.  This evidence is relevant to the lumbar spine claim currently on appeal and has not been reviewed by the AOJ.  Thus, the Board sent the Veteran a letter asking him whether he waived his right to have the AOJ consider this additional evidence in the first instance.  In April 2016, the Veteran responded with a letter stating that he wanted his claim remanded back to the AOJ for review of the additional evidence.  Thus, the Board is remanding the claim for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC concerning his claims of entitlement to an increased rating for degenerative joint disease of the left knee, limitation of motion, with meniscal tear and Baker's cyst, currently evaluated as 10 percent disabling, and entitlement to an increased rating for instability of the left knee, currently evaluated as 10 percent disabling.  The SOC should include citations to all relevant laws and regulations pertinent to this claim.  Also advise the Veteran of the time limit in which he may file a Substantive Appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2015).  If, and only if, he perfects a timely appeal of this additional claim should the AOJ return the claim to the Board for further appellate consideration.

2.  Forward the Veteran's claims folder to an examiner or examiners who provided the August 2014 VA medical opinion, and request an addendum opinion based on records review, or if deemed necessary by the examiner, an additional VA examination.  If the examiner is unavailable, forward the records to a similarly situated examiner.  If an additional examination is needed to respond, the examination should be scheduled.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The examiner is asked to address the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disorder was caused, solely, or in combination, by the service-connected degenerative joint disease of the left knee, limitation of motion, with meniscal tear and Baker's cyst; degenerative joint disease of the right knee, status post-operative, with limitation of motion; instability of the left knee; instability of the right knee; left ankle degenerative arthritis; and right ankle strain and Achilles tendonitis.

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disorder was aggravated, solely, or in combination, beyond the natural progression of the disease by the service-connected degenerative joint disease of the left knee, limitation of motion, with meniscal tear and Baker's cyst; degenerative joint disease of the right knee, status post-operative, with limitation of motion; instability of the left knee; instability of the right knee; left ankle degenerative arthritis; and right ankle strain and Achilles tendonitis?

In forming his medical opinions, the examiner should specifically discuss the February 2002 chiropractor's diagnosis of "[c]hronic bilateral knee instability secondary to ligament and meniscus damage, adversely affecting the . . . lumbar spine."  

In forming his or her opinions, the VA examiner must ask the Veteran about his symptoms during his active military service and since his active military service.  The examiner must also comment upon and consider these lay statements in forming his or her medical opinion.  

The examiner should provide rationale for any opinions expressed.  If the examiner is unable to express the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

3.  After obtaining the VA addendum opinion, afford the Veteran's current representative, NACVSO, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case on the lumbar spine appeal.

4.  After the above actions have been completed, readjudicate the Veteran's lumbar spine claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




